Dear Chief Presswood:
In response to your inquiry of recent date, note that it is permissible for an individual to hold full-time employment as a municipal police officer while holding the local elective office of constable. The provisions of the dual officeholding law governing this matter, particularly LSA-R.S. 42:63(D), prohibit an elected official from holding "employment. . .in the same political subdivision in which he holds an elective office". As the political subdivision of a constable in the ward from which he is elected, as opposed to the municipality in which he holds employment, the prohibition of LSA-R.S. 42:63(D) is inapplicable.
Should you have other questions, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Gary P. Presswood Chief of Police P.O. Box 428 Blanchard, LA 71009
Date Received:
Date Released:
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL